DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to detecting anomalies in text content of data objects using neural networks where a complete structural format of the text content is unknown. Each independent claim identifies the uniquely distinct features:
a non-transitory memory storing instructions; and 
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: 
accessing at least a portion of a first plurality of data objects corresponding to a
computing service, wherein each of the first plurality of data objects includes text content; 
training an anomaly classifier based on an artificial neural network by using a natural language processing algorithm on the text content of each of at least the portion of the first plurality of data objects, wherein each of the first plurality of data objects is labeled as having a first condition or as having a second condition, and wherein a complete structural format of the text content of the data objects is not available to the system during the training; and 
based on the training, producing a trained anomaly classifier that can identify one or more text character sequences in particular text content of a particular data object having the second condition as anomalous.

The closest prior art, US 2021/0011920 A1 (“Sudarsan et al.”); US 2020/0285737 A1 (“Kraus et al.”); US 2019/0391891 A1 (“Gupta et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664